The opinion of the court was delivered by
Read, J.
W e are of opinion that the plaintiffs in this bill have an adequate and complete remedy at law, specially provided by the act to encourage manufacturing operations in this Commonwealth, passed 7th April 1849. The mode of making individual stockholders liable is particularly prescribed by this act, and must be through the medium of an action at law, judgment, and execution in the manner therein, pointed out. The plaintiffs must, *276therefore, resort ito their common law suit under the Act of Assembly.
B'ecree affirmed at the costs of the appellants.